In an action to recover damages for personal injuries alleged to have been sustained by plaintiff, a public school teacher, as a result of the negligence of defendant’s employee who, while repairing and hammering a radiator in the classroom, caused metal chips to become dislodged and to strike plaintiff’s eye, the defendant appeals from a judgment of the Supreme Court, Kings County, entered May 24, 1960, after a jury trial, upon a verdict of $37,500 in favor of plaintiff. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless, within 20 days after the entry of the order herein, plaintiff shall stipulate to reduce the verdict to $10,000, in which event the judgment as so reduced is affirmed, without costs. In our opinion, the verdict in favor of plaintiff is excessive. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.